DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s communications dated September 22, 2022.  Claims 1, 9, and 16 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. “History Driven Program Repair” (hereinafter Le).

	With respect to claim 1, Le discloses A method, comprising: 
	identifying at least one first string in a first repair example and at least one second string in a second repair example, the first repair example is configured to repair a first violation of a first software program, and the second repair example is configured to repair a second violation of a second software program different from the first software program and wherein the first violation and the second violation are string-related violations (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed [string-related violation]. One low-quality way to “fix” [repair] the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes [first and second repair examples] from many open source projects on Github [first and second software programs that are different]; see also section II. Proposed Approach at pp. 214-218.); 
	generating a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation (e.g., Figs. 2-3 and 5 along with associated text, e.g., p. 215 right column, We then use GumTree to compute the actions needed to transform the buggy AST into the fixed AST. For example, GumTree gives us the action needed to represent the bug fix 1 [first repair example] in the Figure 2 as update from x1 to x2.... we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics [generating a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation].); 
	generating a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation (Id., see also p. 216, left column, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns from the graphs. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two [generating a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation].); 
	determining one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions (e.g., Figs. 2-3 and associated text, e.g., p. 216, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns [common string edit actions] from the graphs [first and second set of string edit actions]. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two; p. 214, The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase [determining one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions].); and 
	applying the determined one or more common string edit actions on a string-related third violation of a third software program to generate a repaired third software program (e.g., Figs. 2-3 and associated text, e.g., pp. 214-215, The mined bug fix patterns are input to the last phase. In the last phase, we ... evolve patches to a given buggy program, until we find a desired number of solutions.... The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase. Better fix candidates are thus those that frequently occur in the past fix patterns, and are thus more likely to be chosen to be validated against failed test cases, i.e., the test cases that reveal the bug in the original buggy program.... At the end of this phase, these candidates are presented to the developer as possible fixes for the bug, ranked by the frequency with which their edits appear in the bug fix history; p. 216, left column, In this phase, we ... evolve a patch for a given buggy program [third software program]. The search objective is a patch that, when applied to the input program, addresses the defect, as identified by a set of failing test cases.... In our approach, we represent a single candidate solution as a patch consisting of a sequence of edits to be made to the buggy program; p. 219, A patch is deemed a correct fix if it satisfies the following conditions: (1) It results in a program that passes all test cases (both passing and initially failing) [applying the determined one or more string edit actions on a string-related third violation of a third software program to generate a repaired third software program]; see also section II. Proposed Approach at pp. 214-218.). 

With respect to claim 9, Le discloses One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations (e.g., p. 219, We assign one trial for each approach to run on each bug. Specifically, each trial of our approach is assigned one 2.4 GHz Intel Core i5-2435M CPU and 8GBs of memory.), the operations comprising: 
identifying at least one first string in a first repair example and at least one second string in a second repair example, the first repair example is configured to repair a first violation of a first software program, and the second repair example is configured to repair a second violation of a second software program different from the first software program, and wherein the first violation and the second violation are string-related violations (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed [string-related violation]. One low-quality way to “fix” [repair] the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes [first and second repair examples] from many open source projects on Github [first and second software programs that are different]; see also section II. Proposed Approach at pp. 214-218.); 
generating a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation (e.g., Figs. 2-3 and 5 along with associated text, e.g., p. 215 right column, We then use GumTree to compute the actions needed to transform the buggy AST into the fixed AST. For example, GumTree gives us the action needed to represent the bug fix 1 [first repair example] in the Figure 2 as update from x1 to x2.... we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics [generating a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation].); 
generating a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation (Id., see also p. 216, left column, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns from the graphs. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two [generating a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation].); 
determining one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions (e.g., Figs. 2-3 and associated text, e.g., p. 216, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns [common string edit actions] from the graphs [first and second set of string edit actions]. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two; p. 214, The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase [determining one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions].); and 
applying the determined one or more common string edit actions on a string- related third violation of a third software program to generate a repaired third software program (e.g., Figs. 2-3 and associated text, e.g., pp. 214-215, The mined bug fix patterns are input to the last phase. In the last phase, we ... evolve patches to a given buggy program, until we find a desired number of solutions.... The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase. Better fix candidates are thus those that frequently occur in the past fix patterns, and are thus more likely to be chosen to be validated against failed test cases, i.e., the test cases that reveal the bug in the original buggy program.... At the end of this phase, these candidates are presented to the developer as possible fixes for the bug, ranked by the frequency with which their edits appear in the bug fix history; p. 216, left column, In this phase, we ... evolve a patch for a given buggy program [third software program]. The search objective is a patch that, when applied to the input program, addresses the defect, as identified by a set of failing test cases.... In our approach, we represent a single candidate solution as a patch consisting of a sequence of edits to be made to the buggy program; p. 219, A patch is deemed a correct fix if it satisfies the following conditions: (1) It results in a program that passes all test cases (both passing and initially failing) [applying the determined one or more string edit actions on a string-related third violation of a third software program to generate a repaired third software program]; see also section II. Proposed Approach at pp. 214-218.).

With respect to claim 16, Le discloses An electronic device, comprising: 
a processor (e.g., p. 219, We assign one trial for each approach to run on each bug. Specifically, each trial of our approach is assigned one 2.4 GHz Intel Core i5-2435M CPU and 8GBs of memory.) configured to: 
identify at least one first string in a first repair example and at least one second string in a second repair example, the first repair example is configured to repair a first violation of a first software program, and the second repair example is configured to repair a second violation of a second software program different from the first software program, and wherein the first violation and the second violation are string- related violations (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed [string-related violation]. One low-quality way to “fix” [repair] the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes [first and second repair examples] from many open source projects on Github [first and second software programs that are different]; see also section II. Proposed Approach at pp. 214-218.); 
generate a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation (e.g., Figs. 2-3 and 5 along with associated text, e.g., p. 215 right column, We then use GumTree to compute the actions needed to transform the buggy AST into the fixed AST. For example, GumTree gives us the action needed to represent the bug fix 1 [first repair example] in the Figure 2 as update from x1 to x2.... we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics [generating a first set of string edit actions for the first software program based on the identified at least one first string in the first repair example and the first violation].); 
generate a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation (Id., see also p. 216, left column, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns from the graphs. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two [generating a second set of string edit actions for the second software program based on the identified at least one second string in the second repair example and the second violation].); 
determine one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions (e.g., Figs. 2-3 and associated text, e.g., p. 216, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns [common string edit actions] from the graphs [first and second set of string edit actions]. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two; p. 214, The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase [determining one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions].); and 
apply the determined one or more common string edit actions on a string- related third violation of a third software program to generate a repaired third software program (e.g., Figs. 2-3 and associated text, e.g., pp. 214-215, The mined bug fix patterns are input to the last phase. In the last phase, we ... evolve patches to a given buggy program, until we find a desired number of solutions.... The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase. Better fix candidates are thus those that frequently occur in the past fix patterns, and are thus more likely to be chosen to be validated against failed test cases, i.e., the test cases that reveal the bug in the original buggy program.... At the end of this phase, these candidates are presented to the developer as possible fixes for the bug, ranked by the frequency with which their edits appear in the bug fix history; p. 216, left column, In this phase, we ... evolve a patch for a given buggy program [third software program]. The search objective is a patch that, when applied to the input program, addresses the defect, as identified by a set of failing test cases.... In our approach, we represent a single candidate solution as a patch consisting of a sequence of edits to be made to the buggy program; p. 219, A patch is deemed a correct fix if it satisfies the following conditions: (1) It results in a program that passes all test cases (both passing and initially failing) [applying the determined one or more string edit actions on a string-related third violation of a third software program to generate a repaired third software program]; see also section II. Proposed Approach at pp. 214-218.). 

With respect to claims 3, 10, and 17, Le also discloses identifying a first plurality of strings in the first repair example of the first software program (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed. One low-quality way to “fix” the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes from many open source projects on Github; see also section II. Proposed Approach at pp. 214-218.); 
identifying a second plurality of strings in the second repair example of the second software program (Id.); 
generating the first set of string edit actions for each of the identified first plurality of strings (e.g., Figs. 2-3 and 5 along with associated text, e.g., p. 215 right column, We then use GumTree to compute the actions needed to transform the buggy AST into the fixed AST. For example, GumTree gives us the action needed to represent the bug fix 1 [first repair example] in the Figure 2 as update from x1 to x2.... we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics.); 
generating the second set of string edit actions for each of the identified second plurality of strings (Id., see also p. 216, left column, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns from the graphs. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two.); and 
determining the one or more common string edit actions based on the generated first set of string edit actions and the generated second set of string edit actions (e.g., Figs. 2-3 and associated text, e.g., p. 216, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns [common string edit actions] from the graphs [first and second set of string edit actions]. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two; p. 214, The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase.).

With respect to claims 4, 11, and 18, Le also discloses generating a node for each of the generated first set of string edit actions for the identified at least one first string in the first repair example of the first software program (e.g., Figs. 2-3 and associated text, e.g., p. 215, To remedy this issue, we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics. In this directed graph representation, an edge from a parent vertex to a child vertex is labelled by the kind of the action made to the child vertex.); 
generating a first graph based on associations between the generated nodes for the generated first set of string edit actions (Id.; particularly, labelled directed graph.); 
generating a node for each of the generated second set of string edit actions for the identified at least one second string in the second repair example of the second software program (Id.; see also p. 216, Given the full set of bug fixes, represented as graphs.); and 
generating a second graph based on associations between the generated nodes for the generated second set of string edit actions (Id.).

With respect to claims 5, 12, and 19, Le also discloses identifying a first plurality of strings in the first repair example of the first software program (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed. One low-quality way to “fix” the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes from many open source projects on Github; see also section II. Proposed Approach at pp. 214-218.); and generating a plurality of graphs based on each of the identified first plurality of strings (e.g., Figs. 2-3 and associated text, e.g., p. 215, To remedy this issue, we convert the series of actions produced by GumTree into a labelled directed graph that further abstracts over the edit actions, while being able to capture surrounding semantics. In this directed graph representation, an edge from a parent vertex to a child vertex is labelled by the kind of the action made to the child vertex.).

With respect to claims 6, 13, and 20, Le also discloses determining one or more common nodes based on the generated first graph and the second graph, wherein the determined one or more common nodes correspond to the determined one or more common string edit actions (e.g., Figs. 2-3 and associated text, e.g., p. 216, Given the full set of bug fixes, represented as graphs, we mine closed frequent patterns [common string edit actions] from the graphs [first and second set of string edit actions]. A pattern is frequent if it often occurs in the database; we heuristically set this count to at least two; p. 214, The fitness of the generated fix candidates is determined by the frequency with which the changes included in a given patch occur in the mined bug fix patterns produced by the second phase; see also p. 216, Thus, by using this graph representation, we can represent bug fixes in a common abstraction and capture contexts of the bug fixes.).

With respect to claims 8 and 15, Le also discloses wherein the first repair example includes the at least one first string and at least one first program code of the first software program (e.g., Figs, 1-3 and associated text, e.g., p. 214, left column, consider the buggy code snippet in Figure 1, taken from Math version 85 in Defect4J benchmark. This buggy snippet throws a ConvergenceException when one of the test cases is executed. One low-quality way to “fix” the problem that eliminates the symptom, and causes the test case to trivially pass, simply deletes the throw statement; p. 215, section A. Bug Fix History Extraction, we collect human-made bug fixes from many open source projects on Github; see also section II. Proposed Approach at pp. 214-218.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Rohde et al. 20120054728 (hereinafter Rohde).

	With respect to claim 2, Le does not appear to explicitly disclose storing the determined one or more common string edit actions in a database.  However, this is taught in analogous art, Rohde (e.g., [0015], The various embodiments include methods of providing complete patch data for a program such as an operating system, as well as methods of maintaining a database of patch data current for patch updates. The various methods allow construction of a complete and correct database of patch information and proper patch updates by obtaining the complete database using multiple sources. The sources include in one embodiment the actual patch file, metadata reference files associated with the patch file, files included with the patch file, third party sources, and customer- or user-supplied source material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rohde because “patch management has become important, especially for large organizations,” as suggested by Rohde.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Claire Le Goues et al., “GenProg: A Generic Method for Automatic Software Repair” (hereinafter Goues).

With respect to claims 7 and 14, Le does not appear to disclose determining a pairwise alignment associated with the at least one first string in the first repair example and the first violation of the first software program; and generating the first set of string edit actions based on the determined pairwise alignment. However, this is taught in analogous art, Goues (e.g., Figs. 1-3 and associated text, e.g., p. 57, left column, The weighted path is a sequence of <statement; weight> pairs [pairwise alignment] that constrains the mutation operators to a small, likely relevant (more highly weighted) subset of the program tree [associated with the at least one first string in the first repair example and the first violation of the first software program]; see also p. 57, right column, Path weighting is necessary to repair the majority of the programs we have investigated: Without it, the search space is typically too large to search efficiently [generating the first set of string edit actions based on the determined pairwise alignment].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Goues because it “may provide utility as a debugging,” as suggested by Goues (see p. 70.).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Xue et al. “History-Driven Fix for Code Quality Issues” discloses a history-driven approach to automatically fix code quality issues utilizing the fixing knowledge mined from the change history in the code repositories.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192

 /S. SOUGH/SPE, Art Unit 2192